Title: To Thomas Jefferson from John West Butler, 13 April 1801
From: Butler, John West
To: Jefferson, Thomas



Sir,
Annapolis, April 13th. 1801.

Having issued proposals for printing the enclosed work, and intending shortly to commence a tour through many of the States, particularly Virginia, for the purpose of obtaining Subscribers, I have ventured to solicit the early patronage of a Character so well known, and justly respected, both on account of his high office, and the brilliant talents which have placed him in it; conscious, that a name so celebrated and beloved, will not only add a pleasing lustre and respectibility to the Proposals, but insure a large increase of Subscribers to a work that is approved by, and graced with, the illustrious name of Jefferson. And, believe me, Sir, your name will by no means be dishonoured by patronizing the “Abbess”; a work, allowed by the highest judges, to bear the strongest marks of worth and genius. What better proof, Sir, can be produced or required, of the truth of this assertion, than, that it was written by the author of “Shakespeare’s Papers,” a work, the spirit and genius of which, bore so near an alliance and close imitation of the British Homer, that the greatest literary judges and warmest admirers of the English Bard, not only gave it their decided voice in favour of its originating in Shakespeare’s fertile brain, but even the Reviewers, those literary dictators, passed on it a long Eulogium, and congratulated the lovers of wit, taste, and genius, on the restoration of those unlooked for, those valuable, inimitable, and long lost “Papers” of the immortal Shakespeare!
My esteem for your Character, and my firm belief that it is your sincere intention, to act up, in every respect, even the most minute, to that wise, virtuous, and liberal conduct, which your “Address” promises in such clear, nervous, and elegant language, can not be better shewn, than by informing you, that I am a Federalist; In despight of party prejudice, and of flimsy evasions, to obtain a favour by renouncing my principles, I make this declaration; and, when I consider to whom I address it, every fear that you will treat me with neglect on that account, vanishes, as that noble sentiment immediately occurs to my mind, that “We are all Republicans; we are all Federalists;” a sentiment well worthy of its Author, as it is the vital principle of political tolerance and liberality.
Excuse me, Sir, for detaining you thus long; impelled as I was by the impulse of my mind to let you know the truth, which is far superior, though in a homely garb, to falsehood decked in purple robes.—The favor I ask, Sir, would be particularly grateful, as I am a young  man, just setting out in life; a situation in which a small encouragement is received with gratitude, and remembered with pleasure; and to whom, on the other hand, the frowns of Fortune or of Friends, are felt with keenness and cutting severity; as a youth, when embarking on the troubled and fluctuating ocean of the world, must ever have the innate sensibilities of his nature, wound up to a peculiar tone of delicacy, consequently the sun-shine of Fortune, or the clouds of disappointment, make a strong & lasting impression on his mind.—Should you grant this favor, Sir, it will ever be remembered with gratitude, but, should you do more, & send me a line annexed, it would confer an obligation that the sweeping hand of time would be unable to erase from the mind of, Sir, your most grateful, sincere, and obedient humble Servant,

John West Butler.


Easton, April 22.
P.S. Should you Sir, grant my request, you will greatly oblige me, by directing it to me at Baltimore, whither I shall be at the time of your sending it, as I shall set off for that City in a few days.
I send this letter from Easton, having had it by me these ten days, waiting an opportunity of coming hither, as well for the purpose of obtaining subscribers, as to request Mr. G. Duvall’s opinion of the propriety of sending it; and, having obtained his judgment thereon, which is flattering to my wishes, I now take the liberty of forwarding it.

